Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 1 of 10

Exhibit |
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 2 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH Case No. 1:18-cv-00681-RJL
Honorable Richard J. Leon
Plaintiff,

Vi

EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.

DEFENDANT MATTHEW COUCH’S RULE 26(a) INITIAL DISCLOSURES

Defendant Matthew Couch submits the following disclosures pursuant to Rule
26(a)(1). These disclosures are based upon information that is now reasonably available to
Mr. Couch. He reserves his right to supplement and/or amend these disclosures pursuant to
Rule 26(e)(1)

These disclosures do not include the names of any potential experts retained or
consulted by Mr. Couch. He will produce information relating to experts as may be
appropriate under Rule 26(a)(2) and any Scheduling Orders entered by the Court. In addition,
the disclosures do not include documents that may be in the possession of the Plaintiff.

These disclosures do not constitute a waiver of any work product protection and are
without prejudice to any other issue or argument.

I. Individuals Likely to Have Discoverable Information:

Individuals listed below may have discoverable information that Mr. Couch may use

to support his defenses. The description of each person’s likely discoverable information is

not neccessarily limited to the topics described below. Investigation and discovery are
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 3 of 10

ongoing. Mr. Couch reserves the right to supplement this list as information becomes

available.

1.

Edward Butowsky
c/o Counsel

Mr. Butowsky has knowledge of certain facts and circumstances alleged in the
complaint.

Cassandra Fairbanks
Address unknown

Ms. Fairbanks has knowledge about statements made by Julian Assange
relevant to the leaking of DNC, Clinton campaign and/or John Podesta-related
emails and attachments (collectively, “DNC emails”).

Michael Isikoff
Address unknown

Mr. Isikoff has knowledge about the podcasts he has produced relating to,
among other things, Aaron Rich, Matt Couch, the alleged DNC hacking and
investigations and news reports relating to the foregoing.

Malia Zimmerman
c/o Dechert LLP

Ms. Zimmerman has knowledge about her investigation of and the article she
wrote about the leaking of the DNC emails to Wikileaks and the FBI’s report
relating to the leaked DNC emails.

Joel Rich
c/o Massey & Gail

Mr. Rich has knowledge of his communications with Mr. Butowsky, Mr.
Wheeler and Aaron Rich.

Mary Rich
c/o Massey & Gail
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 4 of 10

10.

11.

12.

Ms. Rich has knowledge of her communications with Mr. Butowsky, Mr.
Wheeler and Aaron Rich.

Rod Wheeler
14006 Silver Teal Way
Upper Marlboro, MD 20744

Mr. Wheeler has knowledge relating to his communications with Aaron Rich,
Mr. Butowsky, Mary Rich, Joel Rich and other persons with knowledge of
matters alleged in the Complaint.

Kelsey Mulka

Address unknown

Ms. Mulka has knowledge about her communications with Aaron Rich relating
to Seth Rich.

Dr. Tore Linderman
Address unknown

Dr. Landsman has knowledge about communications between Aaron Rich and
Kelsey Mulka relating to Seth Rich.

Donna Brazile
Address unknown

Ms. Brazile has knowledge about her interactions and communications with
Aaron Rich and circumstances surrounding the murder of Seth Rich.

Seymour Hersch
Address unknown

Mr. Rich has knowledge of the leaking of the DNC emails to Wikileaks and the
FBI’s report relating to the leaked DNC emails.

Ellen Ratner
Address unknown
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 5 of 10

13.

14.

i.

16.

17.

18.

Ms. Ratner has knowledge of her communications with Julian Assange relating
to the leak of DNC emails to Wikileaks by one or more DNC insiders or
affiliated persons.

Christopher Steele
Address unknown

Mr. Steele has knowledge relating to the role of internal DNC operatives in the
alleged hacking of the DNC and the communication of the DNC emails to
Wikileaks.

Aaron Rich
c/o Boies Schiller Flexner LLP

Mr. Rich has knowledge of the facts alleged in the complaint.

Julian Assange
Belmarsh Prison, UK

Mr. Assange knows the identity of the individual or individuals who leaked the
DNC emails to him. Mr. Assange knows the identity of the individual or
individuals to whom payment was made for the DNC emails.

Joseph DellaCamera

Metropolitan Police Department of Washington D.C.

300 Indiana Avenue, NW Washington, DC 20001

Mr. DellaCamera has knowledge about the murder of Seth Rich.
Kevin Doherty

Nottoway Correctional Center

Schutt Road Burkeville, VA. 23922

Mr. Doherty has knowledge of the murder of Seth Rich.

Pratt Wiley
Address unknown
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 6 of 10

19.

20.

Zh:

22,

23.

Mr. Wiley has relevant information relating to Seth Rich and Aaron Rich
derived from conversation with both prior to Seth Rich’s murder.

District of Columbia Chief Medical Examiner
OCME

Dr. Roger A. Mitchell

401 E. St. SW

Washington D.C. 20004

Mr. Mitchel has knowledge about the autopsy performed on Seth Rich and the
cause of death.

Dimitri Alperowitch

Chief Technology Officer
Crowdstrike Holdings, Inc.
150 Mathilda Place, Suite 300
Sunnyvale, California 9408

Mr. Alperowitch has knowledge of certain matters alleged in the Complaint.
Shawn Henry

President of CrowdStrike Services and Chief Security Officer

Crowdstrike Holdings, Inc.

150 Mathilda Place, Suite 300

Sunnyvale, California 9408

Mr. Henry has knowledge of certain matters alleged in the Complaint.

Kim Dotcom

Address unknown in New Zealand

kim@kim.com

Mr. Dotcom has information on the leaking of the DNC emails to Wikileaks.

Craig Murray
Address unknown in the United Kingdom

Mr. Murray has information on the leaking of the DNC emails to Wikileaks.
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 7 of 10

24, Andrew McCabe
Address unknown

Mr. McCabe has information about the alleged hacking of Seth Rich’s gmail
account by foreign operatives and the FBI’s investigation of Seth Rich’s

computer.

In addition to the persons identified above, Mr. Couch also identifies the persons
named in Plaintiff's Initial Disclosures pursuant to Rule 26(a)(1)(A).

II. Relevant Documents:

Mr. Couch has in his possession, custody or control the following categories of
documents that may be used to support his defenses.

I. Documents in his own custodial files, to be collected and produced in
discovery, including e-mails, social media accounts, audio recordings and other

electronic documents; and

2. Documents that have been or will be produced by Plaintiff or third parties in
discovery.

Mr. Couch reserves the right to supplement these Initial Disclosures and acknowledges that he

will be required to supplement this information based upon further discovery and expert
testimony and reports.

Ill. Damages:

Not applicable.

IV. Insurance Agreements:

None.

Dated: August 18, 2019

Matthew Couch
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 8 of 10

MATTHEW COUCH, pro se
4000 S Dixieland A-201
Rogers, AR 72758
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 9 of 10

CERTIFICATE OF SERVICE

I hereby certify that on August 18, 2019, a copy of the foregoing was served by
agreement by electronic mail on the foregoing:

Joshua Riley

Meryl C. Governski

BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jriley@fsflip.com
mgovernski@bsflip.com

Micahel J. Gottlieb

WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.

Washington, D.C. 20006
mgottlieb@willkie.com

Philip Harvey

Harvey & Binnalli, PLLC
717 King Street, Suite 300
Alexandria VA 22314
United States of America

pharvey@harveybinnal.com

Matthew. Couch,
MATTHEW COUCH, pro se
4000 S Dixieland A-201
Rogers, AR 72758
Case 1:18-cv-00681-RJL Document 78-1 Filed 08/26/19 Page 10 of 10
